773-/3
                            ELECTRONIC RECORD



COA#         14-12-00182-CR                       OFFENSE:        Murder

             Louis Douglas Rogers v The
STYLE: state of Texas                             COUNTY:         Harris

                         Affirmed as
COA DISPOSITION:         Modified                 TRIAL COURT:    262nd District Court


DATE: 06/06/2013                Publish: Yes      TCCASE#:        1306523




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                                 CCA#:          11**1$
         Sta-Ws                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:.
DATE: /?j>rU JC. 2&/V                                  SIGNED:                     PC:_
JUDGE:   f*c                                           PUBLISH:                   DNP:




                                                                                   MOTION FOR

                                              REHEARING IN CCA IS:

                                              JUDGE:

         ^
                    l£      petition
   fordisgrehonary review